Case: 08-41334     Document: 00511101678          Page: 1    Date Filed: 05/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 5, 2010
                                     No. 08-41334
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

FREDDIE DEMORIS BRADLEY,


                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,


                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:06-CV-382


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Freddie Demoris Bradley, Texas prisoner # 1131925, appeals the district
court’s dismissal of his 28 U.S.C. § 2254 petition for habeas relief. Bradley
claims that the evidence at trial was legally insufficient to support the jury’s
verdict that he was guilty of robbery. Specifically, he asserts that no evidence
in the record supports a finding that he “intentionally or knowingly threaten[ed]

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-41334    Document: 00511101678 Page: 2        Date Filed: 05/05/2010
                                 No. 08-41334

or place[d] another in fear of imminent bodily injury or death.” See T EX. P ENAL
C ODE A NN. § 29.02(a)(2).
      We have reviewed the record and the briefs submitted by the parties and
hold that Bradley failed to meet his burden of establishing that the state court’s
adjudication of his claims resulted in a decision that was contrary to federal law.
See 28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 402-13 (2000); Jackson
v. Virginia, 443 U.S. 307, 324-25 (1979); Wilmeth v. State, 808 S.W.2d 703,
705-06 (Tex. Ct. App. 1991). Accordingly, we affirm.
      AFFIRMED.




                                        2